Motion for writ of error coram nobis granted, and the order entered December 26, 1991 (178 AD2d 994), is hereby vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, whether trial counsel was ineffective for not challenging the trial court’s failure to properly instruct the jury on the nature of reasonable doubt. Upon our review of the trial court proceedings, we conclude that the issue may have merit. Therefore, the order of December 26, 1991 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748; People v LeFrois, 151 AD2d 1046). Defendant is directed to file and serve his brief with this Court on or before October 2, 2000. Present — Pigott, Jr., P. J., Green, Hayes, Hurlbutt and Lawton, JJ.